 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of June 11,
2015 (the “Effective Date”) between Bobby E. Cooper (“Employee”) and Standard
Metals Processing, Inc., hereinafter referred to as (“SMPR” or the “Company”),
who are hereinafter sometimes collectively referred to as “the parties” or
singularly as a “party.”

 

WITNESSETH

 

WHEREAS, SMPR wishes to appoint Employee as the Company’s Managing Director,
Metals and Mining, and desires to memorialize his employment in this Agreement
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.Employment Services. SMPR hereby agrees to employ Employee as Managing
Director, Metals and Mining, and Employee hereby accepts such position under the
terms and conditions set forth herein. Employee shall be subject to all the
usual and customary office policies and procedures of the Company as may from
time to time be established for Employees of similar grade and position.

 

2.Duties.

 

(a)Employee shall serve as the Managing Director, Metals and Mining of the
Company during the Term (as defined below) of this Agreement. Employee shall
carry out all assignments as set forth on Exhibit A attached hereto.

 

(b)Employee shall serve as the Chief Executive Officer of the wholly owned
subsidiary formerly known as Standard Metals Royalty & Streaming, Inc., to be
renamed by Board of Directors of the subsidiary and Standard Metals Processing,
Inc..

 

(c)Employee shall, if so requested by the Company, also serve with or without
additional compensation, as an officer, director or manager of entities from
time to time directly or indirectly owned or controlled by the Company (each an
“Affiliate,” or collectively, the “Affiliates”).

 

3.Term. The term of the employment shall be for One (1) year, commencing on the
Effective Date (the “Term”), unless sooner terminated by the Company or Employee
in accordance with the terms of this Agreement or pursuant to Section 6 below.
The term of this Agreement shall automatically be extended for an additional
year, each year on the anniversary of the effective date of this Agreement,
unless previously terminated by the Company or the Employee.

 

4.Extent of Services. Employee shall devote substantial time, attention and
energy to his duties hereunder and shall use his best efforts to promote the
business of SMPR and/or its subsidiaries or affiliates during the Term of this
Agreement. Employee may engage in other activities, including serving on the
Board of Directors of other corporations/organizations, and/or advising other
corporations/organizations in each case to the extent that such activities do
not materially detract from or limit the performance of Employee’s duties under
this Agreement, or inhibit in any material way the business of SMPR and/or its
subsidiaries. Employee will not engage in any activity, paid or otherwise, for a
competitor of SMPR so long as this Agreement is in effect. Employee may invest
his assets in such manner as will not require any services to be performed on
his part in the operation or affairs of the companies in which such investments
are made, but only if such investments are consistent with this Agreement.
Employee shall perform all duties in a professional, ethical and businesslike
manner.

 



 1

 

 

 

5.Compensation and Benefits. As compensation for his services hereunder, during
the Term of the Agreement, SMPR agrees:

 

(a)To grant Employee options to purchase common stock pursuant to the 2014
Option Plan as set forth on Exhibit B attached hereto;

 

(b)To pay Employee salary as follows:

 



i.One Dollar ($1.00) for the first year;

 

ii.In the event the Company obtains capital sufficient to meet its associated
operating costs, including administrative and general business expenses,
Employee will receive a yearly salary of One Hundred Fifty Thousand Dollars
($150,000.00), which shall be increased to Two Hundred and Forty Thousand
Dollars ($240,000.00) in the event that the Company successfully raises a
minimum of Five Million Dollars ($5,000,000) through the private placement of
the Company’s securities. During the first year of this Agreement, for the
period between the effective date of this Agreement and the time when the
Company obtains sufficient capital as described in the previous sentence,
Employee shall be paid his salary at a pro-rated rate of fifty percent (50%)
starting on the date of employment.

 

iii.Employee’s performance will be reviewed at least annually with adjustments
to salary to be considered in line with Company profits and that of senior
executives of similarly situated companies. After the Company raises a minimum
of Five Million Dollars ($5,000,000) through the private placement of the
Company’s securities, the Board shall commission a formal compensation study to
evaluate performance versus compensation across a selected group of similar
companies in the same industry and sub-industry (hereinafter the “Peer Group”).
Based upon this study, Employees compensation may be adjusted as would be
suggested by the study and in the discretion of the Board and/or Compensation
Committee of the Board. Any changes to this Agreement will be represented by an
addendum hereto executed by both parties.

 

iv.As indicated by the study referred to in paragraph three above, the Board may
in its discretion award annual bonuses which if awarded, shall not be less than
Fifty Percent (50%) of the average bonuses awarded to a similarly situated
executive within the peer group. To pay annual bonuses, if any bonuses are
payable during the Term, which shall be determined by the Board of Directors, in
its sole discretion, in an amount and upon such other performance criteria as
shall be fixed by the Board of Directors based upon the performance of Employee
and the Company during the same period.

 



 2

 

 

v.Employee during the term of this agreement shall be entitled to medical
insurance and other commonly afforded benefits such as a 401(k) program. During
the period of this agreement prior to establishment of medical insurance,
Employee shall be entitled to reimbursment of his out-of-pocket costs expended
on medical insurance on his behalf and for his dependants if any. The Company
also agrees that upon a capital raise being successfully concluded raising a
minimum of Five Million Dollars ($5,000,000) through the private placement of
the Company’s securities, the Company shall within thirty days of closing of
such financing establish medical insurance which shall be paid for by the
Company. Within sixty days of closing of such financing, the Company shall also
establish a 401(k) program or similar retirement plan into which the Company
will make a matching contribution of a maximum of Twenty Five Thousand Dollars
($25,000.00) annually on behalf of the Employee. Such contribution will only
occur to the degree Employee matches said contribution.

 

vi.In the event that Employee is required by the Company’s business needs to
travel to politically unstable countries, or countries with sub-standard medical
care the Company agrees to establish a medical evacuation plan and/or provide
for protective services to the Employee while traveling in such countries.

 

(c)Employee shall be included in any pension plan in effect as of the date of
this Agreement or effected thereafter. Employee’s participation as described in
the sentence immediately preceding shall be in relation to Employee’s annual
compensation as compared to any other individual’s participation based upon his
annual compensation at the time of this Agreement.

 

(d)SMPR will reimburse Employee for his direct expenses in connection with his
duties hereunder including, but not limited to, reasonable travel, entertainment
and hotel expenses. Employee shall timely provide such receipts and other
documentation of his expenses before any reimbursements will be paid.

 

(e)Employee will be included in any health insurance or other benefit plan
provided for senior management and executives. To the extent that the Company
has raised working capital as described above in (5)(b)(ii), but has not yet
established a health insurance plan, then Employee’s out-of-pocket
health-related expenses (including vision and dental) for each of Employee and
his spouse shall be reimbursed in a timely manner if submitted on an expense
account.

 

(f)Employee shall be entitled to four (4) weeks of paid vacation time per year
(with the year being the term of this agreement or extensions thereof).

 



6.Termination.

 

(a)This Agreement shall be terminated upon the happening of any of the
following:

 

(i) at the cessation of SMPR’s business activities except as a result of a sale
or merger;

 

(ii) upon the mutual consent of the parties hereto;

 

(iii) upon the death or disability of Employee, disability shall be defined as
an inability to perform duties and responsibilities for One Hundred Twenty (120)
consecutive days as a result of physical or mental illness or condition or loss
of legal capacity;

 



 3

 

 

(iv) the termination for any reason or no reason by Employee upon Thirty (30)
days written notice to the Company. However, Employee cannot terminate this
Agreement during a Restricted Period. “Restricted Period” shall mean the Thirty
(30) day period immediately preceding the due date of a quarterly regulatory
filing and the Sixty (60) day period immediately preceding the due date of an
annual regulatory filing. The due date of the regulatory filing shall include
any applicable extensions and extend until such quarterly or annual statement is
filed.

 

(b)Termination by Company for Cause.“Cause” for the purpose of this Agreement is
defined as: (i) an intentional act of fraud, embezzlement, theft or any other
material violation of law committed by Employee; (ii) damage to Company’s
assets; (iii) disclosure of Company’s confidential information; (iv) breach of
Employee’s obligations under this Agreement; (v) intentional engagement in any
competitive activity which would constitute a breach of Employee’s duty of
loyalty or of Employee’s obligations under this Agreement; (vi) the willful and
continued failure to substantially perform Employee’s duties for Company (other
than as a result of incapacity due to physical or mental illness); (vii) willful
conduct by Employee that is materially injurious to Company, monetarily or
otherwise, or (viii) failure to follow any reasonable written directives from
the Board of Directors. Employee shall have Thirty (30) days after receipt of
written notice from the Company setting forth the actions or circumstances
constituting “Cause” to cure such actions or circumstances. (c) If Employee is
terminated under Section 6(a)(i)-(iii), Employee’s options shall vest, expire
and be exercisable pursuant to the Stock Option Grant. “Date of Termination”
shall mean the final date of Employee’s employment, not the date of notice of
termination.

 



7.Covenant not to Compete. Employee hereby covenants and agrees that during the
Term of this Agreement and, should Employee’s employment last three (3) years or
more, for a period of One (1) year after termination of such Agreement:

 

(a)Employee will not in any way, directly or indirectly, solicit, divert, take
away or accept, the business of any of the customers, suppliers or service
providers of SMPR during the Term of this Agreement for the purpose of selling
to any such customer any product or service which was provided or offered by
during the Term of this Agreement hereof.

 

(b)Employee will not directly or indirectly, attempt or seek to cause any of the
foregoing customers, suppliers or service providers of SMPR to refrain from
maintaining or acquiring from or through SMPR any products or services, or
providing any products or services which were provided or offered by or to SMPR
during the Term hereof, and will not assist any other person or persons to do
so. Employee agrees that telephonic or written communication by him to any of
the Parties described above shall constitute activity by Employee for the
purposes of this Agreement.

 

(c)Employee will not enter into any contract with direct competitors of the
Company or work for or consult direct competitors of the Company on topics
relating to the Company’s business. The Employee agrees that he will not engage
in, directly or indirectly, and in any capacity whatsoever, or have any
financial interest in, any business operation or in any party in competition
with the Company.

 



 4

 

 

(d)Attempt in any manner to persuade any investor or shareholder of the Company
to cease investing or reduce any investment in the Company.

 

(e)This Section 7 shall not apply if this Agreement is terminated under Section
6(a)(i).

 

8.Non – Disclosure. Employee acknowledges that, in order for Employee to
effectively perform his duties hereunder SMPR will disclose to Employee certain
valuable trade secrets and confidential business information that has been
created, discovered or developed by, or that otherwise has become known to SMPR
as a result of substantial effort, expense and time incurred by SMPR or which
has been assigned or otherwise conveyed. In light of such acknowledgement,
Employee hereby agrees as follows:

 

(a)Trade Secrets. Employee hereby acknowledges that certain processes, formulas
and mechanisms used by SMPR in its operation of its business, are not generally
known to the public or to other persons engaged in businesses similar to its
business and, as such constitute its trade secrets. Employee hereby agrees never
to directly or indirectly disclose or use, or assist anyone else in disclosing
or using such trade secrets to any person or entity other than as authorized in
the regular course of the performance of this Agreement.

 

(b)Confidential Information.

 

(i)Employee hereby agrees that during the Term of this Agreement and for a
period of One (1) year following termination of such employment, Employee will
not divulge, disclose or make accessible to any person or entity the following
confidential business information (“Confidential Information”) of SMPR,
including but not limited to: (1) e-mail addresses, customer lists, the names of
customer contacts, the names of investor contacts, investor lists, professional
contacts, business plans, technical data, product ideas, personnel, contracts
and financial information; (2) patents, trade secrets, techniques, formulas,
formulations, components, ingredients, compounds, processes, business
methodologies, schematics, employee suggestions, development tools and
processes, computer printouts, computer programs, design drawings and manuals,
and improvements; (3) information about costs, profits, markets, royalties and
streaming, and sales; (4) plans for future development and new product concepts;
(5) data relating to studies, testing, results of any studies, testing,
regulatory applications, research, development, procedures and operating plans;
(6) all documents, books, papers, drawings, models, sketches, and other data of
any kind and description, including electronic data recorded or retrieved by any
means, that have been or will be disclosed, as well as written or oral
instructions or comments; (7) any and all information provided to the Employee
while on the Company’s Tonopah, Nevada property (the “Tonopah Property”); (8)
any land, machinery, individuals, production, operations, development, work,
processes, or any other type of information the Employee observes while at the
Tonopah Property; and (9) any and all information provided to Employee regarding
the Company or conversations between the Employee and a representative of the
Company.

 



 5

 

 

(ii)Employee recognizes and acknowledges that:

 

1)the Confidential Information is a valuable, special and unique asset of the
Company and that disclosure of any Confidential Information would cause
considerable harm to the Company’s operations and/or business reputation; and

2)the disclosure of the Confidential Information to any other person or entity
outside the Company or use of the Confidential Information by or on behalf of
any other person or entity could result in irreparable harm to the Company.

 

(iii)Employee shall not disclose, use or in any way implement the Confidential
Information to provide, enable or help others to provide services that are
substantially similar to or competitive with any of the Company’s projects,
products or services without the written consent of the Company or as otherwise
required by law.

 

(iv)With respect to all Confidential Information, Employee shall:

 

(1) protect and safeguard the Confidential Information against unauthorized use,
publication, or disclosure in any manner;

 

(2) not use any of Confidential Information except to perform the duties of
Managing Director, Metals and Mining as set out in this Agreement;

 

(3) not, directly or indirectly, in any way, reveal, reverse engineer,
de-compile, disassemble, report, publish, disclose, transfer or otherwise use
any of the Confidential Information except as specifically authorized by the
Company in accordance with this Agreement; and

 

(4) not restrict access to the Confidential Information to the Company’s
officers, directors, or employees who need such access for a permitted use.

 

9.Property of SMPR. Employee agrees that upon termination of this Agreement, he
will promptly deliver to SMPR all written and other materials in his possession
or control which contain any of the trade secrets and confidential business
information described in this Agreement and all other property of SMPR in his
possession or control at such time, which was obtained from SMPR or complied or
produced for SMPR during the Term of this Agreement, including, but not limited
to: (a) records; data, plans, programs, invoices, flow charts, record layouts,
computer printouts, magnetic tapes, diskettes, disks, card decks; (b) log-in and
password information for all electronic formats including but not limited to:
bank(s), QuickBooks, and payroll company; and (c) letters and customer lists.

 

10.Non-solicitation of Employees. During the Term of this Agreement and for One
(1) year thereafter, Employee shall not hire or solicit for employment directly
or through or on behalf of any party, any persons who are then employees of
SMPR. This Section 10 shall not apply if the Agreement is terminated pursuant to
Section 6(a)(i).

 



 6

 

 

11.Relations with Third Parties and Representations of the Parties.

 

(a)Employee agrees that SMPR may make known to others, either during or
subsequent to the Term of this Agreement, the existence of this Agreement and
the provisions of all or any part hereof.

 

(b)Employee represents and warrants that:

 

a.He is not in violation of any term of any employment contract, patent or other
proprietary information disclosure agreement of any other contract, agreement or
any judgment, decree or order of any court or administrative agency relating to
or affecting his right to be retained by SMPR because of the nature of this
business conducted or proposed to be conducted by SMPR or for any other reasons;

 

b.No such term, judgment, decree or order conflicts with his obligation to use
his best efforts to promote the interests of SMPR nor does the execution and
delivery of this Agreement, nor the carrying on of SMPR business conflict with
any such term, judgment, decrees or order; and

 

c.Neither Employee nor any of his affiliates (as that term is defined under the
Securities Act of 1933) are a party to any transaction, agreement or
understanding to which SMPR is also a party except this Agreement or any
agreement executed hereunder, nor does he or any of his affiliates have any
interest in any person or entity with whom SMPR does or intends to do business.

 

(c)SMPR hereby makes the following representations in connection with this
Agreement:

 

a.SMPR is a corporation duly organized and validly existing by virtue of the
laws of the state of its incorporation and is in good standing under the laws
thereof.

 

b.The execution of this Agreement by SMPR and the performance by it of the
covenants and undertakings hereunder have been duly authorized by all requisite
corporate action, and approved by the Board of Directors and SMPR has the
corporate power and authority to enter into this Agreement and perform the
covenants and undertakings to be performed by it hereunder and is under no other
impediment which would adversely affect its ability to consummate or prohibit it
from meeting its obligation hereunder.

 

c.This Agreement has been duly authorized, executed and delivered by SMPR and
constitutes a valid and legally binding obligation of SMPR enforceable in
accordance with its terms.

 

12.Remedies, Survival, and Severability.

 

a.SMPR and Employee agree that in the event of breach of any of the covenants,
agreements or obligations under Sections 4, 7, 8, 9, 10 and 11 thereof, remedies
at law would be inadequate and either party may seek injunctive relief as well
as damages.

 

b.The covenants, agreements, representations, warranties and obligations
contained in Sections 4, 7, 8, 9, 10 and 11 hereof shall survive the termination
of this Agreement for the periods herein set forth.

 



 7

 

 

c.Each of the covenants, agreements and obligations contained in Sections 4, 7,
8, 9, 10 and 11 hereof shall be independent and severable from the others and
should any be for any reason held illegal, invalid or unenforceable in whole or
in part, said illegality, invalidity or unenforceability shall not affect the
other covenants, agreements and obligations in said Sections.

 

d.In the enforcement of their rights hereunder, SMPR and Employee shall return
all of their rights under law or in equity to enforce the obligations of the
other party hereunder or otherwise, and to seek relief for the acts of the other
party subject to the terms of this Agreement.

 

13.Miscellaneous.

 

a.This Agreement embodies the entire agreement of the parties hereto relating to
the subject matter hereof. No amendment, modification, waiver or attempted
waiver of this Agreement or any part hereof shall be valid or binding unless
made in writing and signed by both parties.

 

b.All questions concerning the construction, validity, and interpretation of
this Agreement and the performance of the obligations imposed hereunder shall be
governed by the laws of the State of New York, without giving effect to the
conflict of law or choice of law provisions thereof. Any dispute, controversy or
claim arising out of this Agreement shall be resolved in accordance with the
rules of the Arbitration Association of America (“AAA”) applying New York law.
Each Party hereby waives its right to seek any remedy or claim for relief in
court, including such Party’s right to a jury trial. Notwithstanding the
foregoing, any actions commenced under this Agreement shall be venued in either
the United States District Court for the Southern District of New York, or in
the Supreme Court of New York, New York County.

 

c.Any notice required or permitted to be given pursuant to this Agreement shall
be sufficiently given when delivered or if sent by Certified mail postage
prepaid, return receipt requested, on the third day after such mailing, to the
following address:



 

If to Standard Metals Processing, Inc.:

 

611 Walnut Street Gadsden, Alabama 35901

 

With a copy (which shall not constitute notice) to the Company’s counsel:

 

Brinen & Associates, LLC 7 Dey Street, Suite 1503 New York, New York 10007

 

If to Employee:

 

At the address set forth on the signature page.

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party pursuant to the terms of this section.

 



 8

 

 

d.This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be original, but all of which together shall constitute one
and the same instrument.

 

e.The headings of the sections and subsections hereof have been inserted as a
matter of convenience and shall not be used in the interpretation of any
provisions of this Agreement.

 

f.The failure of either party hereto in any one or more instances to insist upon
the performance of any of the terms or conditions of this Agreement, or to
exercise any rights or privileges conferred in this Agreement or the waiver by
either party of any breach of any of the terms, covenants or conditions of this
Agreement shall not be construed as thereafter waiving any such terms,
conditions, rights, privileges or covenants, and the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.

 

g.Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. Further, to the extent that any term or provision hereof is
deemed invalid, void or otherwise unenforceable, but may be made enforceable by
amendment thereto, the parties agree that such amendment may be made so that the
same shall, nevertheless, be enforceable to the fullest extent permissible under
the laws and public policies applied in any such jurisdiction in which
enforcement is sought.

 



14.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

 



 9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
seals as of the date and year first written above.

 

 

Standard Metals Processing, Inc.

 

By: /s/: Sharon L. Ullman  

 

Name: Sharon Ullman Title: Chief Executive Officer, and Executive Chairwoman

 



Employee: Bobby E. Cooper

 

By: /s/: Bobby E. Cooper  

 

Address: 1949 Bent Place, Show Low, AZ 85901

 



 10

 

 

Exhibit A Duties and Responsibilities

 

The duties and responsibilities set forth below shall be incorporated by
reference into the Employment Agreement (the “Agreement”) entered into by
Standard Metals Processing, Inc. (the “Company”) and Bobby Cooper (“Employee”)
on the Effective Date. All terms not defined below shall have the same meaning
as set forth in the Agreement. This Exhibit A may be amended from time to time
and upon executed shall become a part of the Agreement.

 

Employee shall carry out all assignments including:

 

(i) Report directly to the Board of Directors, including:



a)Advise as to the Company’s activities and direction;



b)Set corporate policies and procedures and planning recommendations;

 

(ii) Oversee operations of the Company and its affiliates

 

(iii) Manage corporate development activities designed to build the value of
SMPR and, to do so, identify or create income-generating opportunities for
Standard Metals Processing, Inc. and its affiliates;

 

(iv) Participate in the construction of corporate business and financial plans;

 

(v) Develop, make and/or participate in investor relations presentations;

 

(vi) Assist with duties pertaining to the Company’s financial reporting;

 

(vii) Acquire or create royalties; mineral, metal, or mineral-derived streams of
income; mineral tolling agreements; and/or investment opportunities that could
lead to SMPR’s ultimate derivation of royalty, streaming, or tolling agreements
and income;

 

(viii) Meet with owners of desirable mining assets or properties;

 

(ix) Analyze and evaluate mining projects or mining companies;

 

(x) Manage consultants involved in evaluating projects for the Company and its
affiliates;

 

(xi) Retain technical consultants to assist with implementation of duties; and

 

(xii) Perform such other duties as are incident to the office of Managing
Director, Metals and Mining, and as reasonably requested by the Board of
Directors.

 



 11

 

 

The parties hereto have executed this Exhibit A to the Employment Agreement
setting for the Employee’s duties and responsibilities as of the date below.

 

The Company: Standard Metals Processing, Inc.

 

By: /s/: Sharon L. Ullman Date: June 12, 2015

 

Name: Sharon Ullman Title: Chief Executive Officer, Executive Chairwoman and
Compensation Committee Member

 

Employee: Bobby Cooper

 

By: /s/: Bobby Cooper Date: June 11, 2015

 

 



 12

 

 

 

Exhibit B Stock Option Grants

 

 

 

 

 

 

 

 

 

 

 13

 



 





STANDARD METALS PROCESSING, INC.



 

STOCK OPTION GRANT AGREEMENT

 



The person named below in Section I (the “Grantee”) has been granted a Stock
Option from Standard Metals Processing, Inc., a Nevada corporation (the
“Company”), subject to the terms and conditions of this Stock Option Grant
Agreement (the “Agreement”).

 



The Stock Options to be granted to Grantee will be subject to certain
restrictions on transfer.

 



I.NOTICE OF GRANT OF OPTIONS

 



Grantee: Bobby Cooper

 



Grant Number: OPT-E-BC-1

 

Total Number of Options Granted: Two Million Five Hundred Thousand (2,500,000)

 

Date of Grant: June 11, 2015

 

Fair Market Value of the Shares: $0.80 (closing price on the Date of Grant)

 



II.AGREEMENT

 



1.Grant of Options. The Company hereby grants to Grantee the number of options
of Common Stock of the Company (the “Shares”) set forth in Section I above.    

2.Option Exercise Price. The exercise price for Shares purchased under the
Option shall be the Fair Market Value of the Shares which is the closing price
on the Date of Grant.    

3.Term of Options. The term of each Option (the “Option Term”) shall be Three
(3) years from the Date of Grant, unless otherwise established by the Plan
Administrator.    

4.Exercise of Options. The Option shall vest and become exercisable as follows:
(i) Five Hundred Thousand (500,000) shall vest on the Date of Grant; (ii) Five
Hundred Thousand (500,000) shall vest Six (6) months from the Date of Grant;
(iii) Five Hundred Thousand (500,000) shall vest Twelve (12) months from the
Date of Grant; (iv) Five Hundred Thousand (500,000) shall vest Eighteen (18)
months from the Date of Grant; and (v) Five Hundred Thousand (500,000) shall
vest Twenty-Four (24) months from the Date of Grant.    

5.Payment of Exercise Price. The exercise price for Shares purchased under an
Option shall be paid in full to the Company by delivery of consideration equal
to the product of the Option exercise price and the number of Shares purchased.
Such consideration must be paid in cash, check (subject to the approval of the
Plan Administrator), wire, or any other compensation or combinations thereof at
the sole discretion of the Plan Administrator.    

 



 14

 

 



6.Post-Termination Exercises. The Plan Administrator shall establish and set
forth in each instrument that evidences an Option whether the Option shall
continue to be exercisable, and the terms and conditions of such exercise, if
the Grantee ceases to be employed by, or to provide services to, the Company or
a Related Corporation, which provisions may be waived or modified by the Plan
Administrator at any time. If not so established in the instrument evidencing
the Option, the Option shall be exercisable according to the following terms and
conditions, which may be waived or modified by the Plan Administrator at any
time:

  

(a) Any portion of an Option that is not vested and exercisable on the date of
termination of the Grantee’s employment or service relationship (the “Employment
Termination Date”) shall expire on such date.



 

(b) Any portion of an Option that is vested and exercisable on the Employment
Termination Date shall expire upon the earliest to occur of:

 



(i) if the Grantee’s Employment Termination Date occurs for reasons of
Retirement, Disability (as defined in the in the Grantee’s Employment Agreement)
or death, the one-year anniversary of such Employment Termination Date;

 



(ii) if the Grantee’s Employment Termination Date occurs for reasons other than
Cause, Retirement, Disability or death, the three-month anniversary of such
Employment Termination Date; and

 





(iii) the last day of the Option Term (the “Option Expiration Date”).

 



(c) Notwithstanding the foregoing, if the Grantee dies after the Employment
Termination Date while the Option is otherwise exercisable, the portion of the
Option that is vested and exercisable on such Employment Termination Date shall
expire upon the earlier to occur of (A) the Option Expiration Date or (B) the
first anniversary of the date of death, unless the Plan Administrator determines
otherwise.

 



(d) A Grantee’s transfer of employment or service relationship between or among
the Company and a Related Corporation, or a change in status from an employee to
a consultant, agent, advisor or independent contractor or a change in status
from a consultant, agent, advisor or independent contractor to an employee,
shall not be considered a termination of employment or service relationship for
purposes of this Section 6. The effect of a Company-approved leave of absence on
the terms and conditions of an Option shall be determined by the Plan
Administrator, in its sole discretion.

 

 15

 



 

7)Termination for Cause. Notwithstanding Section 6, in case of termination of
the Grantee’s employment or service relationship for Cause (as defined in the
Grantee’s Employment Agreement), the Option shall automatically expire at the
time the Company first notifies the Grantee of such termination. If a Grantee’s
employment or service relationship with the Company is suspended pending an
investigation of whether the Grantee shall be terminated for Cause, all the
Grantee’s rights under any Option likewise shall be suspended during the period
of investigation.

 



8)Notices. Any notice, demand or request required or permitted to be given by
either the Company or the Grantee pursuant to the terms of this Agreement shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S mail, First Class with postage prepaid, and addressed to the parties
at the address with respect to the Grantee set forth at the end of this
Agreement and with respect to the Company at its principal place of business or
such other address as the party may request by notifying the other in writing.

 



9)No Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

 



10)Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Grantee and his or her heirs, executors, administrators, successors and assigns.



 

11)Governing Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
hereunder, including without limitation the grant of the Options, shall be
governed by the laws of the State of New York, without giving effect to the
conflict of law or choice of law provisions thereof. Any dispute, controversy or
claim arising out of this Agreement shall be resolved in accordance with the
rules of the Arbitration Association of America (“AAA”) applying New York law.
Each Party hereby waives its right to seek any remedy or claim for relief in
court, including such Party’s right to a jury trial. Notwithstanding the
foregoing, any actions commenced under this Agreement shall be venued in either
the United States District Court for the Southern District of New York, or in
the Supreme Court of New York, New York County.

 



12)Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

 



 16

 

 



13)Entire Agreement. This Agreement, as applicable, constitutes the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and Grantee.

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 



 17

 

 

 

IN WITNESS WHEREOF, Grantee and the Company have executed this Agreement and
agree that the rant of Stock Options hereunder is to be governed by the terms
and conditions of this Agreement.

 



GRANTEE   COMPANY           Bobby Cooper   Standard Metals Processing, Inc.    
                By: /s/: Bobby Cooper   By: /s/: Sharon L. Ullman          
Name: Sharon L. Ullman         Title: Chief Executive Officer              



 

 

 18

